Principle of subsidiarity and universality of social public services in the EU (debate)
The sitting is resumed.
The next item is the oral question to the Commission (Β7-0218/2010) by Jan Olbrycht and Lambert van Nistelrooij, on behalf of the PPE Group, Heide Rühle, on behalf of the Verts/ALE Group, Oldřich Vlasák, on behalf of the ECR Group, Peter Simon, Françoise Castex, Evelyne Gebhardt and Proinsias De Rossa, on behalf of the S&D Group, and Ramona Nicole Mănescu and Olle Schmidt, on behalf of the ALDE Group, on the principle of subsidiarity and universality of social public services in the EU.
I would like to point out that the oral question which has been asked here was brought about by a decision of the European Commission on identifying which groups can make use of social housing in the Netherlands. That decision provoked a great deal of discussion and interest among Members of the European Parliament because it has important consequences. It has to be realised that in different Member States of the European Union, different definitions are in use for social housing considered as a public service. These definitions also concern the fact that we have different criteria for use of social housing, and that we have different ranges of responsibility as well. Responsibility rests with the public authorities, but the contractors are both public and non-public.
Interest in social housing results, on the one hand, from regulations concerning public aid, but also concerns the definition which is used in the case of identifying qualified costs for structural funds. In relation to this, as a supplement to the question, it would be interesting to know whether the Commission thinks that there should be one definition for the whole of the European Union. Should the same principles function in relation to public aid in social housing? Does the Commission intend to establish in each case a permissible level of domestic income as in the case with the Netherlands? Is this type of action definitely in accordance with the subsidiarity principle which operates in the European Union?
Madam President, I would like to make reference to a press release that the Commission itself issued on 19 December last year in connection with the State aid decision on the Dutch social housing system.
I will now quote from the statement. 'The Commission's decision confirms its long-standing policy line that national authorities have a wide margin in defining the criteria and conditions for social housing and other Services of General Economic Interest (SGEI).' That is the quotation.
My question is as follows. How does this statement by the Commission fit in with the fact that, through this decision, the Commission laid down fixed income limits for social housing in the Netherlands? Does that actually fall within the Commission's competence, and how does it relate to subsidiarity and proportionality?
Furthermore, I would also like to ask the Commission how the decision to formally recognise the necessity of a social mix whilst speaking out against social segregation can be compatible with the fact that, at the same time, a fixed proportion of no more than 10% above the EUR 30 000 threshold has been laid down whilst the Commission also states that if, at any point, more than 10% above this EUR 30 000 social housing threshold obtain housing, this will have to be made up for in other areas in the Netherlands? That, it seems to me, is a very fixed and rigid arrangement when it comes to the issue of social mixing.
How does that fit in with subsidiarity and - as you yourselves stated in your press release - with the 'wide margin in defining the criteria and conditions for social housing and other Services of General Economic Interest (SGEI)'?
Madam President, I, too, would like to address the Commission on this notification of aid for social housing by the Netherlands, the European Commission's response to which is that it must be brought into line with competition rules. It has therefore recommended a radical reform of social housing and its missions of general interest and, in my opinion, has developed a restrictive definition of what constitutes social services of general interest.
In fact, the Commission recognises the social character of this public service, but underlines that it should be defined, and I quote, 'in direct connection with disadvantaged social groups' and that, consequently, the supply of social housing in the Netherlands exceeds the individual needs of disadvantaged social groups. The proposal for a reform of social housing thus presented by the Dutch Government limits to 10% the volume of social housing that can be allocated to other social groups, but always according to social criteria or in order of priority.
This limitation amounts to undermining another public service mission that is fulfilled by the service of social housing, namely the objective of social and urban diversity, which is defined for social housing by the Dutch legislator. Therefore, the question for me, Commissioner, Members of the Commission, is on what legal basis in the treaty can the Commission call into question the universal character of social services and force a Member State to redefine the missions that it allocates to one of these social services?
Member of the Commission. - Madam President, the question put forward by the honourable Members falls into three parts. The first: whether the Commission is of the opinion that there should be one single definition of social housing in the EU. The second: the question on the principles of subsidiarity and universality. The third: a question of income limits for access to social housing. Before replying to these questions, I would like to underline that the Commission attaches great importance to social housing. Social housing is a key tool for active social and economic inclusion policies in the European Union.
In reply to questions 1 and 2, I would like to be very clear. The Commission imposes no single definition of social housing at EU level and fully respects the principle of subsidiarity. The honourable Members rightly refer to the Commission's 2005 decision on State aid for services of general economic interest. This decision provides legal certainty in the provision of the services and reduces the administrative burden on the public authorities which finance them.
According to this decision, aid to social housing which meets the conditions set by the decision receives preferential treatment, as it is exempted from notification - irrespective of the amounts involved. According to this decision, that exemption applies when social housing is qualified as a service of general economic interest by the Member State concerned. It is for each Member State to define the scope of social housing in line with its traditions, culture and state intervention.
I would also like to refer to the Commission communications of 2006 and 2007, which clearly highlighted the Member States' responsibility and wide discretion as regards social services of general interest. Furthermore, this point was emphasised more recently in the Protocol on Services of General Interest. However, as the term 'social housing' suggests, what is involved here is not housing in general, but housing provided on the basis of social criteria.
This is why the recitals in the 2005 decision refer to housing for disadvantaged citizens or socially less advantaged groups which, due to solvency constraints, are unable to obtain housing at market conditions. The Member States must therefore define a target group for social housing to allow social housing to be allocated in a transparent way and to prevent those most in need from being excluded.
The Member States have wide scope for manoeuvre in determining the size of the target group and in applying the social housing systems. The Commission's role is limited to checking that there is no manifest error in the definition.
This approach was confirmed in a Commission decision adopted in December 2009 on social housing in the Netherlands. This approach is also fully in line with Article 34 of the Charter of Fundamental Rights, which refers to social and housing assistance for all those who lack sufficient resources.
A clear definition of social housing also ensures that State aid cannot be channelled into financing commercial activities outside the scope of services of general economic interest.
Question 2 also refers to a universal right to housing. However, as I have already said, housing in general is not the same as social housing. Clear-cut, transparent eligibility and allocation criteria for social housing are in the interest of the beneficiaries and ensure the proper use of public funds.
In reply to question 3, in which the honourable Members ask why access to social housing is limited to households with an income of less than EUR 33 000, I would like, here again, to be very clear. There is no income limit set at EU level for access to social housing.
This amount concerns one Member State - the Netherlands. It was part of the changes introduced by the Dutch authorities to bring the national social housing system in line with the European State aid rules. The Dutch authorities set such a limit to identify the target group for social housing in the Netherlands. The Commission did not identify any errors with that definition of social housing and therefore approved the Dutch State aid scheme. I would add that the target group defined by the Dutch authorities is very wide and covers 43% of the Dutch population.
At a time of crisis, and of debate on how to maintain a sustainable society and our competitiveness, we are discussing an apparent detail that, as I see it, nevertheless goes to the heart of many people's concerns.
The issue concerned is who is to be allocated housing? Particularly now that banks are being much more reserved than they were when the debate started - which, in the Netherlands, was in 2005, when the situation was quite different - it is clear that some people are really getting into difficulties. The threshold that has now been set is EUR 33 000. These proposals still have to be presented for approval to the members of the lower house of the Dutch Parliament, and they will tell us straight away that this threshold should, in fact, be in line with the threshold for the Netherlands' sickness insurance fund, which is approximately EUR 40 000.
The debate in the Netherlands is still in full swing, therefore: it is not the case that everyone is now in agreement. I feel that insufficient room is left for flexibility, for tailor-made solutions. Member States must be able to adapt to circumstances. This 10% is very small. After I graduated, my income was also above the threshold, but I was able to keep on my rented accommodation for a quite a few years before deciding once and for all to buy and to go and live somewhere else.
We are talking about flexibility; there is not enough elbow room. This leads me to the conclusion that subsidiarity - countries' ability to arrange things themselves within a much broader range - is not being sufficiently respected. Following today's debate, we must look at whether to come back again with a resolution. On the whole, I think that the Commission is making a good job of this, but I think that Member States' elbow room is excessively restricted, to the detriment of people who depend on it for their housing.
Madam President, Commissioner, ladies and gentlemen, as I follow this debate, I note that there is actually a great deal of uncertainty in relation to how the law is to be applied in these areas. Mr Andor, you just said that there is no European regulation laying down EUR 33 000 as a fixed limit. Dutch legislators, however, have laid down this limit of their own free will, probably because they were afraid that otherwise, the Commission would, at some point, require clear criteria to be put in place.
This uncertainty leads to a great many difficulties in the Member States in relation to taking decisions themselves, specifically in terms of shaping those decisions so that they truly match up to what we need for these people and, in particular, for social housing, as these are people who do not have enough money to be able to move about freely.
It is therefore very important for us to create a legal framework and legal certainty that also properly clarifies what is possible. Services of general economic interest, of course, really do need to be protected. They are provided at the local level in the Member States and they are universal and we need to ensure that they really are offered to everyone.
We therefore have to consider - and I know this is being considered in the Committee on Employment and Social Affairs - demanding from the Commission a legal framework to protect services of general economic interest, especially in the social field, and I think that such a framework, were it to be provided, would be a good thing.
Madam President, Commissioner, we are talking here about legal basis, which is obviously very important. However, behind this legal basis, I would like to underline the fact that housing and, in particular, social housing, is clearly not a market like any other or a commercial activity like any other. Moreover, social housing is much more than housing reserved for people on low incomes or in need.
There are the issues of social diversity, which we have spoken about, but there is also the integration of these houses and of the people who live in them into their neighbourhood, into their town, sometimes in town centres, sometimes on the outskirts. A great deal of work is done with the tenants, work to help them integrate and to establish solidarity, including among the different generations who live in these neighbourhoods and in this housing and, therefore, in this regard, I really think that this is a different kind of subject.
In addition, during this legislature, we are going to work on services of general interest. It seems to me that coming here and underlining problems linked to aid or to limited access to social housing sends out the wrong signal. As for the income limit, which was mentioned by other Members apart from me and which is set at EUR 33 000, I think that it poses a problem because there is a whole range of very different families: single parent families, families comprising elderly people, families comprising members from past and present relationships, families that have separated. How can we calculate their incomes? All of that leads me, like others, to call for more flexibility and subsidiarity if we want real social projects in these neighbourhoods.
Madam President, Commissioner, you just said that the Commission attached great importance to social housing. Indeed, we are talking about a fundamental right that is not being applied in our Member States. Moreover, this is another stain on our current model of European integration.
As for the rest of your answer, Commissioner, you recited the Commission's usual prayer book, but experience shows that the Commission, your Commission, and the European Court of Justice are passing judgment on the basis of the European treaties, in accordance with a fatal principle, that of free and undistorted competition, and are therefore creating illegal access to housing construction and to housing itself. Worse still, in 2005, the European Commission defined social housing as housing reserved exclusively for, and I quote, 'disadvantaged citizens or socially less advantaged groups'. The Commission is thus encouraging the creation of ghetto cities for the poor, to the detriment of social diversity.
Like many Members, I support the idea of a new framework directive that is positive and progressive, but I fear that it is the very principle of competition enshrined in the treaties that should be changed.
On the other hand, I fear that the statements made by President Barroso and confirmed today by the Ecofin Council which, in principle, recommend controlling the budgets, will lead to a reduction in the spending allocated to low-cost housing offices and, in particular, to social housing. I definitely believe that Europe must start from scratch.
(FR) Madam President, I would like, in a way, to echo the opinion of Mrs Durant, who rightly affirmed that social housing is not a commercial sector or a sector subject to competition like any other. Commissioner, I believe that we will agree on this point.
State aid is being called into question here. I wonder why, in an area such as social housing, we would not theoretically be precisely in the area of State aid. Indeed, we are talking about State aid for the beneficiaries of social housing, not so much for enterprises. Ultimately, aid is allocated because it is deemed necessary; it is not so much issues of competition that are at stake.
I note - and I can certainly only speak on the basis of my own experience nationally - that social housing is linked to such different conditions that we should really be glad that the European Commission, the European institutions, Europe and Brussels are not, as is always felt, responsible for giving us a precise definition of aid, for telling us which citizen can benefit from which aid and under which circumstances.
I would stress that what is at stake here are specific local conditions and changes in the family circumstances of each and every one of us. How could somebody who had a family, but whose family status then changes, somebody whose income varies in the course of his life, as Mr van Nistelrooij said, one day be granted the right to social housing, according to a number of criteria, only to then see it withdrawn? I feel that this is unreasonable and, in these circumstances, I do not believe that the Commission should go beyond its remit again to propose to us, and ultimately impose on us, rules that would inevitably lack flexibility and probably also humanity.
Madam President, I participate in this debate as the Employment Committee rapporteur on the future of social services of general interest. This oral question seeks to establish from the Commission what proposals it has to address a serious problem in relation to the delivery of social housing for citizens.
I regret that the Commissioner did not indicate any such proposals rather than seek to justify the existing system. There is a persistent refusal by the Commission to come to terms with the need to create legal clarity and flexibility for Member Sates with regard not only to the delivery of existing public services - and particularly social services - but also to meeting new social needs. We must be able not only to provide citizens with a safety net in times of need, but also to provide a robust social framework which serves all citizens. Health, housing and education are services which should obviously be provided on a universal basis and not simply at the whim of the market. That the market is incapable of delivering universality on the basis of equality and equal quality in these areas is self-evident.
These are all services which reach beyond the profit motive and deliver social value, which cannot be accounted for by a profit-and-loss balance sheet. They are also, as it happens, needed to create a solid basis for a modern economy. The present legal inadequacy with regard to what governments at both national and local level may do in the delivery of services identified as essential to the well-being of society cannot be allowed to continue much longer.
(FR) Madam President, Commissioner, ladies and gentlemen, firstly, I would like to place something on record: Community competence does not exist in the area of housing policy in general and of social housing in particular.
However, in the decision that we mention in this oral question, the Commission does give a definition of social housing. As has been said repeatedly, Commissioner, the problem of social housing and of access to housing is a major problem today, at this time of crisis. Let us put a little bit of humanity back into our technical, legal, and even technocratic, debates.
Over and above housing per se, social housing is the foundation of real integration, of real social inclusion for those who benefit from it. The definition that was given in the course of the review carried out by the Commission on State aid is entirely debatable. Commissioner, Descartes, the great French philosopher born in my region, the Loire Valley, said: 'The general interest is a circle of which the centre is known, but the circumference is unknown'.
Therefore, I have two questions for you. The first is simple: what is the legal status of this definition? Is it to be applied to all Member States?
The second question is much more general. In the opinion of the Commission, where does Community competence as regards the organisation of public services begin and where does it end? For this question is important, after all. The universality and the accessibility of public services are at stake.
(DE) Madam President, Commissioner, ladies and gentlemen, right across Europe, our cities and communities have to struggle with problem districts. Right across Europe, we try to solve this problem by bringing these disadvantaged areas and the people living in them up to the level of normal life in the rest of our towns and cities.
If, however, we now lay down criteria in the field of social housing, as the Commission is doing here, if we lay down criteria that explicitly - as some Members have already said - preclude a mixing of the population in these areas, that will undermine all the efforts made by the competent parties on the ground for decades. It will also undermine ventures that the European Union has promoted with its Community initiatives Urban and Urban II.
If, here, we restrict the criteria according to which social housing can be subsidised in such a way that actually only the poorest of the poor, the most disadvantaged of the disadvantaged, receive a subsidy and can be helped within the framework of social housing, we will actually be putting up obstacles to this segment of the population mixing in disadvantaged districts, something that is, in fact, urgently needed. This will lead to more social exclusion of precisely these population groups and will only increase these problems in our cities. With that in mind, a broad definition and broad interpretation of the principle of subsidiarity are the order of the day, and I would be grateful to the Commission if it could briefly express a position in this regard.
(DE) Madam President, what we have here is more of a global question, specifically that of the principle of subsidiarity and the universality of public social services in the EU as a whole. However, social housing has been set in the spotlight of this debate on the example of the Netherlands. This is not a one-off case - tenants' associations and tenants' representatives, in particular, have suspected for years that Europe's focus on competitiveness at the very least restricts social housing in Europe, if not aims to make it completely impossible.
After the need for food and clothing, the need for housing is a basic human need, after all, and for that reason, housing is one of the social public goods, and preventing homelessness is a social challenge.
An expression of this is the fact that in States that are considerate of the welfare of their citizens, either social housing is supported or else housing is individually subsidised based on people's income. Of course, we now have a special case in the European Union following the accession of numerous eastern, central and south-eastern European countries. Due to the different structuring of housing provision in the former Western and Eastern parts of Europe, there is a need, especially following the most recent enlargements of the European Union, to compare the structures of housing subsidies and housing provision in the Member States.
As a result of the method of privatisation of housing in many eastern, central and south-eastern European Member States immediately following the political changes and, in particular, as a result of the perceptible shortage of housing in those countries, the European Parliament reacted by making structural funds available for housing in these countries.
Despite that, housing policy continues to always be a reaction to the national, regional and, in particular, local circumstances in each case; in other words, it is a classic case of a policy area where subsidiarity applies, where there is no need for supranational regulation and where no such regulation exists. For housing as a public social good, market laws can only have a very limited application within the scope of public services.
(DE) Madam President, Commissioner, public services and social services are beset by enormous economic and political upheaval, the more so given national cost-saving measures. In the European Union, we are facing growing income disparities. Especially in times of uncertainty, the economic crisis and fears for the future, social stabilisers are more important than ever.
In my home city of Vienna, the basic idea of social housing consists of bringing about affordable housing for broad sections of the population and not restricting this - as defined by the Commission - to disadvantaged citizens or socially less advantaged groups. The result of that is ghettoisation. I thus have no intention of changing my opinion in this regard - it should be a principle or a right of local self-government to define social services, including social housing, at that local level and to exclude social services from the scope of competition and State aid law.
In any event, though, we need legal clarity in the European Union and a legal instrument at the EU level that covers and defines social services accordingly.
Madam President, firstly, I would like to thank the Commissioner for clarifying some of the points which were raised in the questions. It has to be said that the provision of a house is an absolute necessity for everybody, particularly in the modern welfare state. Having a roof over your head is absolutely vital; it is a right and is something which everyone would agree that should be provided either through one's own means or through government agencies, etc.
Having said that, there is a debate to be had on how much interference the government of any particular country should have in the provision of housing. In my own country, the property bubble was created by tax incentives - which were too generous and not well thought out - for builders to build houses and providing them with the planning permission - sometimes even in flood plains, which have since been flooded - and rezoning land which should not have been rezoned. Then, of course, the banks chipped in by giving generous loans to builders which they could not pay back and to individuals to purchase houses which they could not pay back.
We therefore have the crisis we have at the moment. So there are a lot of questions there on how involved the state should be in the whole property development area.
However in the provision of social housing, I think firstly basing it on income is just too prescriptive and does not make any sense for the reasons given by many people. There is definitely a role, I think, for the Commission in the broader sense, perhaps in giving guidelines on the provision of social housing, but to be too prescriptive in regard to such things as income, etc. does not make sense; it will not work and it should not be attempted.
(RO) Social housing does indeed come under services of general interest. Unfortunately, the rate of youth unemployment has reached 20% in the European Union at the moment.
According to the European Regulation, a rate of 4% of the European Regional Development Fund allocation can be used by all Member States to fund the building of social housing and the improvement of energy efficiency in buildings. Unfortunately, due to the economic crisis, the economic situation of European families is getting worse, and the unemployment rate, which is extremely high among young people, is a cause for concern. This is precisely the reason why I would ask you, Commissioner, to support us in raising this rate up to 15% during the forthcoming financial programming period for the building of social housing and energy efficiency improvements in buildings.
In the majority of Member States, health care, education, social services and the care of young people and the elderly are managed by the State. These public services play a vital role in ensuring protection and the inclusion of all citizens in society, provided that they are accessible to all citizens. In order to ensure that this applies throughout the whole European Union, we call on the Commission to draw up a public services framework directive which will introduce minimum requirements in this area and guarantee both equal, universal access for all European citizens and good quality and transparency with these services.
(PT) Madam President, Commissioner, social housing is an economic service of general interest with an important role in the market, creating positive outcomes for the benefit of the whole of society. In accordance with Protocol 26, Annex to the Treaty of Lisbon, it falls to national, regional and local authorities to implement and organise this type of service. It is therefore hard to understand this restriction of the target market to families whose income is less than EUR 33 000. This is a measurement of poverty that is carried out in terms that are absolute and purely financial, and does not take into account the diversity of the 27 Member States; its line of argument can be summarised as one of simple solvency.
Social housing responds to cultural and social questions; to proximity to a place of work; to the significant redefinition of the role of women in the market; and to the mobility of workers in the European area. The struggle in which the European Union is engaged to get out of the present crisis requires economic growth, which leads to immigration and ethnic, economic and cultural minorities, and the need for their integration, even with the risks of ghettoisation that are associated with it and which we must fight with fair balance. Is the Commission not intruding in the competences of the Member States?
Madam President, the Treaty of Lisbon recognises the importance of the availability and accessibility of social services and the roles played by local and regional authorities in providing these. The issues of social housing are of extreme importance to people with low incomes, and it is a reality that the crisis has left a large number of people unemployed, who are in need of social housing.
Currently, Member States apply different standards when deciding their criteria for social housing. It is understandable that the economic and social situations differ significantly in the Member States. In order to implement the right of access to universal services, I believe it would be reasonable to define general principles and to set the recommended upper income limit at EU level. However, we need to allow broad discretion for the Member States to make this lower, taking into account economic and social differences.
(RO) I wish to thank the Commissioner for the clarifications he has provided on this issue. I do not believe either that there should be a single definition of social housing. Such a definition would be difficult to use in the situation where there are large differences in terms of standard of living. The issue of subsidiarity is relevant in this debate. I will digress slightly, if I may, beyond the specific scope of the question.
I believe that there should be, nevertheless, a set of clearer standards, but, in another respect, for example, in situations which involve the application of new regulations on eligibility for housing for marginalised communities. This is a regulation which this Parliament adopted in February and which was also mentioned by Mrs Ţicău. I, too, wish to take this opportunity to say that I would welcome an increase in the funds available, based on this regulation.
(FR) Madam President, Commissioner, I wanted to have this debate simply because I, like others here, am concerned.
Several regions of Europe, including my own, are currently carrying out an assessment aimed at reforming their policy for allocating social housing in order to avoid the phenomena of ghettoisation and of grouping disadvantaged social groups together in the same buildings and the same neighbourhoods. Your decision runs counter to this policy of social rebalancing and of necessary social diversity.
Commissioner, it is not right that the Commission is preventing the Member States from conducting policies of social diversity. Certainly, access to social services of general interest relating to housing could, on the one hand, be limited to certain categories of people, but, on the other, a certain room for manoeuvre should be left so that they are accessible to people on other incomes, in order to improve social diversity in our neighbourhoods.
In any event, the balance between these two aspects should be defined by or with the Member States and the regions, and not by the Commission.
(PT) Madam President, we all know that the right to housing is a fundamental right. The Member States of the European Union are therefore obliged to guarantee social housing for anyone who needs it. At a time of profound social crisis, where the number of people and families with high levels of debt, and who are finding it difficult to repay the loans with which they bought their houses, or who are enduring high rents, is rising, it is even more important to give full support to people and families who cannot afford suitable housing with adequate facilities and utilities.
It is therefore essential for the Member States to be able to use Union and national funds to build social housing and guarantee the fundamental rights to which all citizens are entitled, bringing an end to social inequalities and encouraging social inclusion. The European Commission must take urgent action in this area, without threatening the principle of subsidiarity but supporting the universality of social public services.
(SK) European centralisation is sometimes accompanied by fanfares, as we saw with the adoption of the Treaty of Lisbon. At other times, however, it arrives unobtrusively. The creation of various EU support funds, which often deform the market environment, has made it necessary to introduce mandatory notification of the provision of State aid.
The need then became apparent for exemptions from this obligation in the case of social housing. Suddenly, we have a European definition on our hands. If we define obligations at this level and then order those at lower levels to implement them, it is not subsidiarity.
Responsibility for social housing is fully within the competence of national, regional and local authorities. Let us not question the ability of national societies and local communities to solve their own problems. They are the ones who know these problems best. They also know the options for solving them.
(PL) It is clear that we are dealing with a problem which is different in different Member States.
In the new countries, including Poland, we have very many regions where very many people do not have a home because of very, very low incomes. Those people are mainly taken care of by local authorities. It rests with the local authorities and regional institutions to help such people as quickly as possible. Without additional funding at the disposal of local authorities, and without public support, help for people who are in this most difficult situation is impossible. At the same time, it would also be necessary to consider how, in the future, by creating a common policy and a common definition in this area, to try to obtain additional funds which could be used by regional authorities. They would use the money and would create social housing, of which there is, truly, very, very little in many countries of Europe.
Member of the Commission. - Madam President, I fully agree that we have to look at this question in a wider context, in this case, in the context of the financial and economic crisis. In the last two years, we saw that this was a test of competition policies no matter whether it concerned the financial sector, the automotive sector or, in this case, the housing sector, and it was also a test of our social policies, whether it concerned children or the elderly or the homeless.
In this set of questions which I received, these two issues - competition and social policies - overlap. That is why it is even more complex than it would be outside the context of the crisis.
The crisis demonstrated an enormous market failure, not only in the financial sector but also in the housing sector, and it became very clear that market forces alone cannot resolve these problems, not only for the extremely poor, but also for larger groups of society. That is why I would be strictly against any principle that would restrict the concept of social housing to only the poorest groups in society, especially with respect to the diversity of European countries and the principle of subsidiarity. I would certainly insist on leaving the definitions in this context to the Member States themselves as I have said already in my introductory speech.
Going back to the Dutch case, which has been the focus of the discussion, I would like to repeat that the Commission is not imposing the criteria that have been set in the Dutch context to any other country. In full respect of subsidiarity, it is for the Member States to decide the actual conditionality of social housing.
This is confirmed by the decision concerning the Dutch State aid scheme, and I would like to recall that the limits set by the Dutch authorities - which apply only in the Netherlands - cover 43% of the Dutch population, which is certainly well beyond the poorest groups. The Dutch decision, moreover, has confirmed that the social mix and social cohesion are valid public policy objectives for which State aid may be justified, and not only for those living in extreme poverty or at risk of poverty.
I think the social distress in this over the last few years has destabilised society on a much wider scale, and that is why we have to be sensitive to this. I would also need to add that the Commission only verifies aid given to housing companies. Any subsidy given directly to citizens is not subject to State aid rules.
The discussion also touched upon a wider context, which is social services of general interest. That is why I need to address this as well and emphasise that beyond housing, other services of general interest and, in particular, other social services play a preventive and socially cohesive role which is targeted at the whole population independently of wealth or income. The Commission made this point clear in its 2007 communication when it highlighted the objectives and principles of organisation of social services.
The Commission is committed to promoting the quality of social services. For instance, we support the development of a quality framework for social services of general interest within the Social Protection Committee.
A few final thoughts in closing my answer. Since some of the questions concerned a longer timescale, spanning into the next financial perspective, I would agree that, in a variety of contexts, housing will be affected; indeed, refurbishment in the context of energy efficiency - which, from our point of view, falls under the category of green jobs - will certainly be an area where we will have activity, without, of course, trying to have a common European housing policy.
There will also be other issues like housing for the most vulnerable groups of society such as the Roma, where there is already a beginning, and I think there will be continued support from the Structural Funds to address housing issues, in this particular case, for the extremely vulnerable marginalised groups in a variety of Member States. This also highlights the importance of having a very diversified view because countries are different in terms of their social needs, and certain decisions and solutions that are applied in high-income countries certainly do not necessarily have to be followed - and definitely not imposed - in other Member States.
The debate is closed.